     Case: 4:20-cv-00499-JAR Doc. #: 25 Filed: 03/17/21 Page: 1 of 4 PageID #: 209




                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF MISSOURI
                                        EASTERN DIVISION

         LOCAL 513 INTERNATIONAL                   )
         UNION OF OPERATING                        )
         ENGINEERS, AFL-CIO, et al.,               )
                                                   )
                    Plaintiffs,                    )
                                                   )
               v.                                  )          No. 4:20-CV-00499-JAR
                                                   )
         JAMES MARTIN                              )
         EXCAVATING INC., et al.,                  )
                                                   )
                    Defendants.                    )

                                    MEMORANDUM AND ORDER

         This matter is before the Court on Plaintiffs’ Motion for Partial Default Judgment. (Doc.

21). For the reasons discussed below, the motion will be granted.


I.       FACTUAL AND PROCEDURAL BACKGROUND

         Plaintiffs include a union, its authorized representative, and various component funds under

its employee benefit plans. Defendant James Martin Excavating Inc. (“JME”) is a Missouri

corporation which was administratively dissolved as of November 3, 2015. (Doc. 8-2 at 3). At the

time of JME’s dissolution, Defendant James Martin was President and Defendant David Martin

was Vice President. (Doc. 1 at ¶¶ 10-11). Plaintiffs filed this action on April 8, 2020 to recover

delinquent fringe benefit contributions, underpaid wages, liquidated damages, attorneys’ fees, and

court costs owed by Defendants pursuant to the Employment Retirement Income Security Act, 29

U.S.C. §§ 1132, 1145 (“ERISA”) and Labor Management Relations Act, 29 U.S.C. § 185

(“LMRA”). (Doc. 1). Plaintiffs allege that Defendants have failed to (1) accurately account to and
    Case: 4:20-cv-00499-JAR Doc. #: 25 Filed: 03/17/21 Page: 2 of 4 PageID #: 210




fully pay several employee benefits funds, (2) remit deducted dues, and (3) make contributions to

trust funds under the applicable Collective Bargaining Agreement.

         Plaintiffs served the complaint on all Defendants. (Docs. 3-5). When no response was filed

by the applicable deadline, the Clerk of Court entered default judgment on May 27, 2020, and this

entry was mailed to each Defendant. (Docs. 7, 8). Plaintiffs subsequently filed a Motion for Entry

of Partial Default Judgment – Accounting (Doc. 8), which this Court granted on September 2,

2020. (Doc. 10). 1 In granting partial default judgment, this Court found that James and David

Martin have continued to operate the dissolved corporation other than for the purpose of winding

up the entity, allowing them to be held personally liable for all periods after November 3, 2015

pursuant to MO. REV. STAT. § 351.476.2(3). (Doc. 10 at 3). This Court granted Plaintiffs’ request

for an accounting of Defendants’ records and ordered that Defendants comply within thirty days

of the Memorandum and Order. (Id. at 4). Plaintiffs personally served Defendant James Martin a

copy of this Court’s Memorandum and Order. (Doc. 11). On November 25, 2020, this Court

granted Plaintiffs’ Motion for Contempt based on Defendants’ failure to provide the accounting

ordered by this Court. (Doc. 19). 2 Plaintiffs now seek default judgment based on total known

damages.


II.      ANALYSIS

         “Where default has been entered, the allegations of the complaint, except as to the amount

of damages[,] are taken as true.” Carpenters’ Dist. Council of Greater St. Louis and Vicinity v.




1
 On November 2, 2020, this Court clarified that its September 2, 2020 Memorandum and Order (Doc. 10) constituted
a final judgment. (Doc. 17).
2
  Defendant James Martin eventually appeared in person at the offices of Plaintiffs’ counsel and made a partial
production. (Doc. 20-1 at ¶ 9). Despite this Court’s order, Defendants have still not produced individual compensation
records, payroll registers, W-2 and 1099 forms, and fringe benefit records, among other documents. (Id. at ¶ 10).
    Case: 4:20-cv-00499-JAR Doc. #: 25 Filed: 03/17/21 Page: 3 of 4 PageID #: 211




Hard Rock Founds., LLC, No. 4:13-CV-01549 AGF, 2013 WL 6037097, at *2 (E.D. Mo. Nov. 14,

2013) (citation omitted). “In determining the amount of damages for a default judgment in an

ERISA case brought by a plan against an employer, the court may rely on detailed affidavits or

documentary evidence to determine the appropriate sum for the default judgment.” Painters Dist.

Council 2 v. Grau Contracting, Inc., No. 4:10-CV-02339 AGF, 2012 WL 2848708, at *1 (E.D.

Mo. July 11, 2012) (internal quotation omitted). A plaintiff is entitled to recover all of the principal

contributions owed pursuant to the payroll examination, plus liquidated damages – totaling twenty

percent of the delinquency – interest, attorneys’ fees, and costs. 29 U.S.C. § 1132(g)(2)(e).

Damages must be proven by a preponderance of the evidence. See Iron Workers St. Louis Dist. v.

Arrow Fence, Inc., No. 4:11-CV-02019 AGF, 2013 WL 991658, at *2 (E.D. Mo. Mar. 13, 2013).

        Plaintiffs employed a Payroll Examiner, Angela Cole, to conduct examinations of the

records and determine the amount owed Plaintiffs. Ms. Cole’s examination revealed total damages

of $153,862.17 and individual damages against James and David Martin of $62,138.36 (for

amounts owed after November 3, 2015). Ms. Cole has submitted an affidavit in support of her

findings. (Doc. 21-2). Plaintiffs’ attorney has also submitted an affidavit in support of the

calculation of legal fees. (Doc. 21-9). This Court noted that the damages initially calculated by

Plaintiffs included costs associated with prior litigation and accordingly ordered Plaintiffs to

separate out those costs. (Doc. 22). Plaintiffs responded by providing revised total damages of

$152,400.67 and individual damages against James and David Martin of $60,676.81. (Doc. 24).

Upon its review of the entire record, this Court finds that Plaintiffs have provided adequate

documentary evidence, affidavits, and other factual support for their damages claim. 3



3
 On February 23, 2021, this Court ordered Defendants to show cause within 15 days why default judgment should
not be granted. (Doc. 23). The Court also ordered Plaintiffs to serve the order on Defendants in a manner reasonably
calculated to provide notice. Defendants failed to respond.
 Case: 4:20-cv-00499-JAR Doc. #: 25 Filed: 03/17/21 Page: 4 of 4 PageID #: 212




       Accordingly,

       IT IS HEREBY ORDERED that Plaintiffs’ Motion for Partial Default Judgment (Doc.

21) is GRANTED. A separate Judgment showing Defendants’ full liability of $152,400.67 shall

accompany this Memorandum and Order.


       Dated this 17th day of March, 2021.




                                             ________________________________
                                             JOHN A. ROSS
                                             UNITED STATES DISTRICT JUDGE
